IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. PD-0942-19

                          MISTY RAE BAILEY, Appellant

                                           V.

                               THE STATE OF TEXAS


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE ELEVENTH COURT OF APPEALS
                           ECTOR COUNTY


      Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.

                                     OPINION

      Appellant was convicted of aggravated assault and sentenced to two years in prison.

In the bill of costs, the trial court assessed Appellant a $25 time payment fee. See TEX.

LOCAL GOV’T CODE § 133.103. On appeal, the Court of Appeals struck a portion of that fee

as being unconstitutional. Bailey v. State, No. 11-18-00226-CR, 2019 Tex. App. LEXIS 7996

(Tex. App. – Eastland Aug. 30, 2019).
                                                                                BAILEY - 2


       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we grant review on our own motion, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals for

proceedings consistent with this opinion. The State’s petition is refused.


DATE DELIVERED: MAY 12, 2021

DO NOT PUBLISH